DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an apparatus, classified in G01P 2015/0817.
II. Claims 1-14, 19 and 20, drawn to a method, classified in G01P 2015/0882.
The inventions are independent or distinct, each from the other because:
Inventions I-II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claim 15 can be used to practice a method including a steps for using a resonator driver circuit (lines 18-23 of claim 15) and steps for using a hinge flexure to allow the pendulous mass to rotate in response to a force to change a resonant frequency of the resonator (see lines 24-29 of claim 15). 

Claims 1-14 link(s) inventions I and II. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1-14.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Adrian Sanchez (Reg. No. 75159) on 5/31/22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement filed 6/2/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of EP 3335052 was filed
Claim Objections
Claims 1, 2 and 15-16 are objected to because of the following informalities:  
Claim 1 recites on line 6 “the damping combs,” which lacks proper antecedent basis in the claim. Perhaps “the one or more damping combs” would be more appropriate.

Claim 2 recites on line 11 “first length and second length” which lack proper antecedent basis in the claim. Perhaps the phrase “a first length and a second length” would be more appropriate. 

Claim 15 is objected to for substantially the same reasons as claim 1.

Claim 16 recites “wherein vibrate and sustain comprises excite and sustain mechanical motion for the resonator through electrostatic actuation,” which is grammatically incorrect. Perhaps the phrase “wherein the resonator drive circuit vibrates the resonator by exciting and sustaining mechanical motion for the resonator through electrostatic actuation” would be more appropriate.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on lines 5-7 that the proof mass comprises one or more damping combs, the damping combs comprising movable comb fingers and anchored comb fingers. As shown in fig. 1, the anchored fingers 44 are NOT part of the proof mass 32. Therefore, it is unclear how the proof mass comprises the anchored comb fingers as claimed. For the purpose of examination, it will be interpreted that the claimed proof mass does not comprise the anchored comb fingers.

Claim 5 recites that the device further comprises a support base (line 3). This is a double recitation of the support base recited in claim 1, making it unclear whether or not a new support base is being recited. 
For the purpose of examination, it will be interpreted that the support based of fig. 1 is being referred back to.

Claim 4 recites that a pressure in the pressure cavity is approximately 1 Torr. However, the specification provides no guidance for what is considered approximately 1 Torr. Therefore, the scope of the claim is indefinite in light of the specification.

Claim 9 recites that coefficients of thermal expansion for various components are “substantially equal.” However, the specification provides no guidance for what is considered substantially equal. Therefore, the scope of the claim is indefinite in light of the specification.

Claims 2-3, 5-8 and 10-14 are indefinite for depending from claim 1.

Claim 15 is indefinite for substantially the same reasons as claim 1.
Claim 15 is further indefinite for reciting on line 23 “each of the resonator.” Only one resonator is recited, and the word “each” means “every one of two or more considered individually or one by one” (see dictionary.com). There cannot be two or more of just one resonator, which makes the claim unclear.
For the purpose of examination, it will be interpreted that there is just one resonator in claim 15.

Claims 16-18 are indefinite for depending from claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US 20110234206 A1, hereinafter Kawakubo) in view of Kanazawa et al. (WO 2015190105 A1, hereinafter Kanazawa) and Fain et al. (EP 3217181 A1, hereinafter Fain).
As to claims 1 and 15, Kawakubo teaches a system for determining acceleration, the system comprising: 
a pendulous mass vibrating beam accelerometer (VBA) (see fig. 44), comprising: 
a support base 1 (fig. 45); 
a resonator 221 comprising an anchored portion (the part of the resonator 221 directly anchored to element 227 in fig. 22) and a released portion (the part of resonator 221 suspended over the substrate 1 in figs. 44-45), wherein the anchored portion of the resonator mechanically connects (at least through element 227) to the support base; 
a proof mass 8 mechanically connected to the released portion of the resonator, 
a resonator driver circuit 201 (fig. 7B and ¶101; ¶126 teaches that the resonators in fig. 44 have the same structure as in the first embodiment, which is fig. 4 as noted by ¶11) operatively connected to the pendulous mass VBA; and 
processing circuitry 302-303 (fig. 7B) operatively connected to the pendulous mass VBA via the resonator driver circuit 201 (fig. 7B shows that the processing circuitry is connected to the resonators 11-12, which correspond to the resonators 221-222 in fig. 44, which shows that the resonators 221-222 are part of the pendulous mass VBA), wherein: 
the resonator driver circuit is configured to output a first signal that causes the resonator of the pendulous mass VBA to vibrate at a respective resonant frequency (¶74, ¶99, ¶131) of each of the resonator (as shown in fig. 7B and ¶101, the resonator drive circuit 201 is an alternating power supply circuit supplying the claimed first signal), 
an acceleration of the pendulous mass VBA in a direction substantially parallel to the second plane causes a rotation of the pendulous proof mass about the hinge flexure parallel to the second plane (¶131), 
the resonator is configured to receive a force, in response to the rotation of the pendulous proof mass, such that the force causes a respective change in resonant frequency of the resonator (¶131), and 
the processing circuitry 302-303 is configured to receive a second signal from the pendulous mass VBA indicative of a respective change in the resonant frequency and based on the respective change in resonant frequency, determine an acceleration measurement (¶101). 
Kawakubo does not teach the proof mass comprising one or more damping combs, wherein the damping combs: 
comprise movable comb fingers and anchored comb fingers, 
wherein the anchored comb fingers of the one or more damping combs are mechanically connected to the support base, 
wherein the movable comb fingers of the one or more damping combs are mechanically connected to the proof mass, and 
wherein a spacing between the movable comb fingers of the one or more damping combs and the anchored comb fingers of the one or more damping combs is configured to provide air damping for the proof mass; and 
a pressure cavity (the embodiment of figs. 44-45 lacks a pressure cavity), wherein the pressure cavity contains the support base, the resonator, the proof mass and the one or more damping combs.
Kanazawa teaches an accelerometer 20 having a sealed packaged structure (shown in fig. 2 and pg. 3 line 32 of the translation) disposed inside of a hermetically sealed housing 10 (fig. 1; in the translation, see pg. 3 line 12) having a pressure cavity 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo such that the accelerometer is in a sealed package structure in the pressure cavity of a hermetically sealed housing as taught by Kanazawa so as to protect the accelerometer from damage.
As to the claimed damping combs,
Fain teaches a pendulous mass accelerometer (¶88 teaches that during an acceleration, the center of gravity G which is offset from the pivot point O causes the proof mass to pivot about the pivot point O; see ¶10 and ¶37) having damping combs 16, 18 (fig. 3)  for damping the pendulous motion of the mass to prevent damage when excessive force is applied (see ¶3-4 and ¶8),
the proof mass 4 comprising the one or more damping combs 16, 18, wherein the damping combs: 
comprise movable comb fingers 20 (fig. 3) and anchored comb fingers 22, 
wherein the anchored comb fingers 22 of the one or more damping combs are mechanically connected to the support base (substrate - ¶36; ¶36 further teaches that a fixed part 2 is fixed to the substrate; ¶42 teaches that the fixed part comprises an outer part 2.2 and fig. 3 teaches that the anchored comb fingers 22 belong to the outer part 2.2, meaning the anchored comb fingers are fixed to the support base), 
wherein the movable comb fingers of the one or more damping combs are mechanically connected to the proof mass (see fig. 3), and 
wherein a spacing between the movable comb fingers of the one or more damping combs and the anchored comb fingers of the one or more damping combs is configured to provide air damping for the proof mass (¶60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified to have damping combs as taught by Fain to prevent damage when excessive force is applied (see ¶3-4 and ¶8 of Fain).
Kawakubo as modified teaches wherein the pressure cavity 15 (Kanazawa) contains the support base, the resonator, the proof mass and the one or more damping combs (this is because Kanazawa teaches that the pressure cavity contains the whole accelerometer).

As to claims 2 and 17, Kawabuko as modified teaches the proof mass 8 (Kawabuko) defines a plane (see figs. 44-45 of Kawabuko); 
the movable comb fingers of the one or more damping combs lie in the plane of the proof mass (see figs. 1 and 3 of Fain); 
the anchored comb fingers of the one or more damping combs lie in the plane of the proof mass (see figs. 1 and 3 of Fain); 
the movable comb fingers overlap the anchored comb fingers in the defined plane of the proof mass in an overlapped portion of the one or more damping combs (see figs. 1 and 3 of Fain); 
the overlapped portion comprises an air gap e (fig. 3 of Fain); 
the overlapped portion has a total linear distance, wherein the total linear distance is a sum of first length and second length, wherein: 
[AltContent: textbox (L2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (L1)][AltContent: arrow]
    PNG
    media_image1.png
    536
    697
    media_image1.png
    Greyscale

the first length L1 (fig. 3 of Fain above) is a linear distance in which a first edge of a first comb finger 20 (Fain) of a first plurality of comb fingers overlaps with a first edge of a first comb finger 22 (Fain) of a second plurality of comb fingers, the second length L2 (fig. 3 of Fain above) is a linear distance in which a second edge of the first comb finger 20 (Fain) of the first plurality of comb fingers overlaps with a first edge of a second comb finger (another finger 22 of Fain different from the first) of the second plurality of comb fingers, and the first comb finger of the first plurality of comb fingers is adjacent to the first comb finger and the second comb finger of the second plurality of comb fingers (see fig. 3 of Fain).

As to claim 10, Kawakubo teaches the device is a micro-electromechanical systems (MEMS) (¶59) vibrating beam accelerometer (VBA) (see fig. 44; resonators 221-222 are vibrating beams).

As to claim 11, Kawakubo teaches a support flexure 9 coupled to the pendulous proof mass 8, wherein the support flexure is configured to restrict out-of-plane motion of the pendulous proof mass with respect to the second plane (i.e. the support flexure 9 prevents the proof mass from falling in the Z direction due to gravity).

As to claim 12, Kawakubo teaches wherein the resonator 221 is a first resonator, the device further comprising at least a second resonator 222, wherein each of the first resonator and the second resonator vibrate at a respective driven resonant frequency (¶130).

As to claim 13, Kawakubo teaches wherein movement of the proof mass causes the first resonator to receive tension forces and the second resonator to receive compression forces (¶131).

As to claim 14, Kawakubo teaches wherein the first resonator and the second resonator provide a differential frequency measurement (¶131).

Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Kanazawa and Fain as applied to claim 2 (regarding claim 3) and claim 17 (regarding claim 18), and further in view of Leonardson et al. (WO 9927373 A1, hereinafter Leonardson).
As to claims 3 and 18, Kawakubo as modified teaches the limitations of these claims except wherein the anchored portion and the released portion of the resonator comprise overlapping resonator comb fingers and wherein the total linear distance of the damping combs is greater than a total linear distance of the overlapping resonator comb fingers. 
Leonardson teaches an accelerometer comprising resonators 22, 24 (fig. 2a), wherein each resonator comprises an anchored portion 62 and a released portion 50, wherein the anchored portion and the released portion of the resonator comprise overlapping resonator comb fingers (fig. 5) having a total linear distance (10-40 microns, see pg. 10 lines 25-26, wherein the total linear distance is twice the single length of overlap of 5-20 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified to use resonators having overlapping comb fingers as taught by Leonardson since Leonardson’s resonators have a beneficially maximized Q since the resonator comb fingers reduce damping (in Leonardson, see pg. 12 lines 20-22 and pg. 13 lines 1-3).
Kawakubo as modified teaches wherein the total linear distance of the damping combs (¶76 of Fain teaches that the damping comb fingers have a length between 10 and 500 microns, and fig. 3 of Fain shows that the fingers mostly overlap) is greater than a total linear distance (the overlap of Leonardson’s resonator fingers is 5-20 microns, as discussed above, meaning the total linear distance of the resonator fingers is 10-40 microns; since Fain’s damping fingers are up to 500 microns long and mostly overlap, the total linear distance of the damping combs is greater than the total linear distance of the resonator comb fingers) of the overlapping resonator comb fingers.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Kanazawa and Fain as applied to claim 1 above and further in view of Ayazi (US 20090095079 A1).
As to claim 4, Kawakubo as modified teaches the limitations of the claim except wherein a pressure inside the pressure cavity is approximately one Torr.
Ayazi teaches an accelerometer that detects acceleration via a change in resonance frequency (¶23) wherein the accelerometer pressure cavity is set at a pressure of 1 Torr (¶28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the accelerometer is operated at 1 Torr as taught by Ayazi since such a modification would be a simple substitution of one pressure for another (in the case of an accelerometer that detects acceleration via a change in resonance frequency) for the predictable result that acceleration is still successfully sensed.

Claim(s) 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Kanazawa and Fain as applied to claim 1 above and further in view of Hulsing, II et al. (US 5379639 A, hereinafter Hulsing; note that col. 4 lines 10-15 incorporates US 5005413 by reference).
As to claim 5, Kawakubo teaches wherein the proof mass 8 is a pendulous proof mass, and the device further comprises: 
a support base 1 defining a first plane; 
a resonator connection structure 7 mechanically connected to the support base with an anchor 15, wherein the resonator connection structure is in a second plane parallel to the first plane; 
a hinge flexure 9 configured to connect the pendulous proof mass to the resonator connection structure, wherein the hinge flexure suspends the pendulous proof mass parallel to the support base at the anchor (see figs. 44-45), and wherein the pendulous proof mass rotates about the hinge flexure in the second plane in response to an acceleration of the device parallel to the first plane of the support base (¶131), 
wherein: 
the resonator 221 is configured to connect the pendulous proof mass to the resonator connection structure and to flex based on a rotation of the pendulous proof mass about the hinge flexure (¶131), wherein the pendulous proof mass, and the hinge flexure are in the second plane (see figs. 44-45).
Kawakubo as modified does not teach wherein the resonator is configured to flex in the second plane (Kawakubo’s resonators flex perpendicular to the second plane), and
wherein the resonator is in the second plane (Kawakubo’s resonator is above the second plane).
Hulsing teaches an accelerometer (col. 4 lines 10-22 teach an embodiment in which the DETF resonators 30, 32 of US 5005413 are used in the place of the resonators in fig. 2 of Hulsing) comprising resonators 30, 32 (from US 5005413) in the same plane as a pendulous proof mass 112 (fig. 2; the paragraph bridging cols. 3-4 teaches that resonators 122, 124 are in the same plane as the proof mass 112 and hinge 116, and US 5005413 teaches, in fig. 1 and col. 2 lines, that the beams of the resonators 30, 32 vibrate in the plane of the beams; therefore, when resonators 30, 32 of US 5005413 are incorporated into the modified Kawakubo, they will be disposed in the second plane along with the proof mass and hinge flexure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the resonators are DETF resonators in the same plane as the proof mass and hinge flexure as taught by Hulsing since such modifications would be simple substitutions of one kind of resonator for another for the predictable result that acceleration is still successfully detected.
Kawakubo as modified teaches wherein the resonator 30 (Hulsing) is configured to flex in the second plane (Hulsing teaches, in fig. 1 and col. 2 lines of US 5005413, that the beams of the resonators 30, 32 vibrate in the plane of the beams; since the resonators are in the second plane along with the proof mass, and are configured to flex in-plane, they flex in the second plane), and
wherein the resonator is in the second plane.

As to claim 7, Kawakubo as modified teaches wherein the resonator connection structure 7 (Kawakubo) comprises a stiffness greater than an axial spring constant of the resonator 30 (Hulsing; in Kawakubo, the resonator connection structure 7 inherently comprises a stiffness greater than an axial spring constant of the resonator 221 because it must support the proof mass 8, hinge flexure 9 and both resonators 221, 222, and is not meant to flexibly resonate like the resonator; figs. 44-45 of Kawakubo also teach that the resonator connection structure 7 is larger in cross section than the resonator 221).

As to claim 9, Kawakubo as modified teaches wherein a coefficient of thermal expansion (CTE) for each of the pendulous proof mass, the resonator connection structure, the hinge flexure, the one or more resonators and mechanical connections between the pendulous proof mass, the resonator connection structure, the hinge flexure, the one or more resonators comprise a CTE that is substantially equal (¶90 of Kawakubo teaches that the proof mass, resonator connection structure 7 and hinge flexure are made of the same material, i.e. silicon; in light of Hulsing’s teachings, the resonator is made from the same material as the proof mass).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Kanazawa, Fain and Hulsing as applied to claim 5 above and further in view of Harish et al. (US 20180217179 A1, hereinafter Harish).
As to claim 6, Kawakubo as modified teaches wherein the anchor 15 is configured to allow a first thermal expansion of the support base 1 (Kawakubo; the support base is inherently made of a material having some thermal expansion coefficient), and a second thermal expansion of the resonator 30 (Hulsing) and the resonator connection structure 7 (Kawakubo; in light of Hulsing’s teachings as discussed above, the resonator from Hulsing is made from the same material as the proof mass, which ¶90 of Kawakubo teaches is silicon; silicon inherently has a thermal expansion coefficient; the anchor 15 is not configured to prevent thermal expansions from happening). 
Kawakubo as modified does not teach wherein the first thermal expansion is different than the second thermal expansion (i.e. Kawakubo is silent as to the material of the support base).
Harish teaches an accelerometer (title) wherein the proof mass is silicon (¶32) and the substrate is glass (¶32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the substrate is glass as taught by Harish since such a modification would be a simple substitution of one substrate material for another for the predictable result that acceleration is still successfully detected.
Kawakubo as modified teaches wherein the first thermal expansion (of the glass substrate from Harish) is different than the second thermal expansion (of silicon of Kawakubo; glass and silicon have different thermal expansion coefficients).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Kanazawa, Fain and Hulsing as applied to claim 5 above and further in view of Harish et al. (US 20180217179 A1, hereinafter Harish) and Leonardson et al. (WO 9927373 A1, hereinafter Leonardson).
As to claim 8, Kawakubo as modified teaches the limitations of the claim except wherein the resonator connection structure is configured such that the resonator connection structure prevents bias errors that result from a thermal expansion mismatch between the support base and the pendulous proof mass and the resonator.
Harish teaches an accelerometer (title) wherein the sensitive structure (e.g. proof mass) is silicon (¶32) and the substrate is glass (¶32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the substrate is glass as taught by Harish since such a modification would be a simple substitution of one substrate material for another for the predictable result that acceleration is still successfully detected.
Leonardson teaches an accelerometer comprising a resonator connection structure 8, 10, 12 wherein tethers 10, 12 isolate the resonators 22, 24 from unwanted thermal expansion (paragraph bridging pgs. 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified such that the resonator connection structure is configured with tethers to suspend the resonator connection structure as taught by Leonardson to decrease the effects of thermal mismatching on the resonators (paragraph bridging pgs. 8-9, Leonardson).
Kawakubo as modified teaches wherein the resonator connection structure 7 (Kawakubo), 10, 12 (Leonardson) is configured such that the resonator connection structure prevents bias errors that result from a thermal expansion mismatch between the support base (which is made of glass from Harish) and the pendulous proof mass (which is silicon - ¶90 of Kawakubo) and the resonator 30 (which is silicon – see the paragraph bridging cols. 2-3 in US 5005413 which is incorporated into Hulsing by reference; glass and silicon have different thermal expansion coefficients).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo in view of Kanazawa and Fain as applied to claim 15 above and further in view of Leonardson et al. (WO 9927373 A1, hereinafter Leonardson).
As to claim 16, Kawakubo as modified teaches wherein the first signal (alternating drive signal, since the resonator driver circuit of Kawakubo is an alternating power supply) from the resonator driver circuit 201 (Kawakubo) is configured to vibrate the resonator, wherein vibrate comprises excite and sustain mechanical motion for the resonator (¶101 and fig. 7B of Kawakubo teach that the resonators are driven at their resonance frequencies).
Kawakubo as modified does not teach that the resonator is electrostatically actuated.
Leonardson teaches an accelerometer with electrostatically actuated resonators (fig. 6 and pg. 6 lines 25-30; the 2nd paragraph of pg. 12 teaches that the resonators have beneficial damping characteristics to desirably maintain a high Q).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kawakubo as modified to use electrostatically actuated resonators with beneficial damping characteristics as taught by Leonardson since Leonardson’s resonators beneficially have a high Q (2nd paragraph of pg. 12 in Leonardson).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150053002 A1 teaches damping combs for a see-saw proof mass
US 20120031185 A1 teaches damping combs for a see-saw mass, wherein the combs are provided inside the mass
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853         

/JILL E CULLER/           Primary Examiner, Art Unit 2853